              Case: 1:19-cv-05066 Document #: 30 Filed: 04/08/20 Page 1 of 1 PageID #:245


                                                    AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT                                                           Case #: 19-CV-5066
NORTHERN DISTRICT OF ILLINOIS

                                                Roor International BV and Sream, Inc.
                                                                                                                  Plaintiff
                                                                   vs.

                                     VIP Smoke Shop, Inc., d/b/a VIP Skokie and Aiman Shahin
                                                                                                                 Defendant

The undersigned, being first duly sworn, on oath deposes and says: That s(he) is now and at all the times herein mentioned was
a citizen of the United States, over the age of 18, not a party to nor interested in the above entitled action, is competent to be
witness therein, and that I served copies of the:

                   Alias Summons & Amended Complaint for Injunctive Relief and Damages; Exhibit(s)


PARTY SERVED: AIMAN SHAHIN

METHOD OF SERVICE: Personal Service - By personally delivering copies to AIMAN SHAHIN.

DATE & TIME OF DELIVERY: 04/01/2020 at 4:45 PM

ADDRESS, CITY AND STATE: 7116 W 86TH ST, BURBANK, IL 60459

DESCRIPTION: Middle Eastern, Male, 29, 6'0'', 230 lbs, Black hair



I declare under penalties of perjury that the information contained herein is true and correct.




_______________________________________________
Joseph Wachowski, Lic # 117-001119
Judicial Attorney Services, Inc.
2100 Manchester Rd., Ste 505
Wheaton, IL 60187
(630) 221-9007

SUBSCRIBED AND SWORN to before me on the 3rd day of April, 2020.



_______________________________________________
NOTARY PUBLIC




CLIENT: The Ticktin Law Group                                                                                        Tracking #: 433240
FILE #: 16-2015
